                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


ANDRE WILLIAMSON,

             Plaintiff,

v.                                                     Case No. 2:19-cv-00405

WARDEN AMES, et al.,

             Defendants.


                                        ORDER

      On May 24, 2019, the plaintiff filed a Complaint under 42 U.S.C. § 1983 asserting

claims under the Eighth Amendment arising out of his assault by another prisoner at the

Mount Olive Correctional Complex. (ECF No. 1). The plaintiff paid the applicable $400

filing fee, but has not demonstrated service of the summonses on any of the defendants.

The undersigned has determined that a status conference is necessary in this matter.

      Accordingly, it is hereby ORDERED that a status conference shall be held on

Wednesday, March 11, 2020, at 11:00 a.m. in Courtroom 5400, Robert C.

Byrd Courthouse, 300 Virginia Street East, Charleston, West Virginia. It is

further ORDERED that the plaintiff shall participate by video from the Mount

Olive Correctional Complex. Arrangements for the video conference will be made

with the prison by the undersigned’s staff. As there is no proof of service of process, no

defendants or their representatives are required to attend.

      Pending before the court are the plaintiff’s Motion for Appointment of Counsel

(ECF No. 8) and a “Motion for the Court (Order and Notice) Certification Demonstrating”
(ECF No. 10). The appointment of counsel to represent pro se plaintiffs in civil actions is

governed by 28 U.S.C. § 1915(e)(1), which states, in pertinent part: “[t]he court may

request an attorney to represent any person unable to afford counsel.” It is clear that the

plaintiff has no constitutional right to counsel in this civil action, and appointment of

counsel rests within the discretion of the court. A denial of a plaintiff’s request for

appointment of counsel constitutes an abuse of the court’s discretion only if the plaintiff’s

case presents “exceptional circumstances.” Whisenant v. Yuam, 739 F.2d 160 (4th Cir.

1984) (abrogated on other grounds by Mallard v. United States Dist. Court, 490 U.S. 296

(1989)).

       To determine whether exceptional circumstances exist, the court must consider (1)

the type and complexity of the case, and (2) the abilities of the person bringing the action.

Id. at 163. The United States Court of Appeals for the Fourth Circuit has held, “[i]f it is

apparent to the district court that a pro se litigant has a colorable claim but lacks the

capacity to present it, the district court should appoint counsel to assist him.” Id.; Gordon

v. Leeke, 574 F.2d 1147, 1173 (4th Cir. 1978).

       Based upon the documents filed by the plaintiff herein, the undersigned FINDS

that there are presently no exceptional circumstances that would warrant the court

seeking counsel to represent the plaintiff. Accordingly, it is hereby ORDERED that the

plaintiff’s Motion for Appointment of Counsel (ECF No. 8) is DENIED WITHOUT

PREJUDICE.

       The plaintiff’s second “motion” (ECF No. 10) appears to contain a clarification of

the basis of his claims against each defendant. However, the motion document further

appears to be responding to the undersigned’s Order and Notice entered on June 20, 2019

(ECF No. 5), directing the plaintiff to provide certification concerning service of process

                                             2
on each defendant, for which he was responsible. Presently, however, the plaintiff has

not provided such proof of service.       The undersigned believes that the plaintiff

misunderstood the court’s instructions and the court will address the issue of service of

process at the upcoming status conference. Accordingly, to the extent that the document

contained in ECF No. 10 is styled and docketed as a motion, it is hereby ORDERED that

the motion is DENIED WITHOUT PREJUDICE pending clarification at the status

conference.

      The Clerk is directed to mail a copy of this Order to the plaintiff. The undersigned’s

staff will provide a copy of this Order to the prison’s records department for coordination

of the video conference.

      ENTER:        March 6, 2020




                                            3
